Appeal from an order of the Supreme Court at Special Term, entered January 11, 1978 in Otsego County, which granted a motion for summary judgment dismissing plaintiffs’ complaint. Plaintiffs, Rachael Matthews and a corporation of which she was president, entered into a contract with defendants to purchase defendants’ farm. The plaintiffs paid $1,000 upon signing of the contract. The agreement called for the additional payment of $1,500 on August 15, 1977 and $42,500 at closing in April, 1978. On September 3, 1977, Rachael Matthews wrote to the defendants that because the sale of property she owned had fallen through, she and the *854corporation could not meet the $42,500 payment in April, as planned. She then proposed new and different terms. The defendants in a letter dated September 8, 1977 stated, "We are sorry too that you had to break our contract due to troubles with your first buyer.” The defendants said that they could not accept the terms of the new proposal and then counterproposed different terms, including a new price. On September 21, the plaintiffs sent a check in payment of the amount due on August 15. The defendants’ attorney returned both checks, one for $1,000 and the other for $1,500, and stated that the defendants were exercising their option to cancel the contract. Special Term found plaintiffs’ letter of September 3 to be an anticipatory breach of the contract and the defendants’ letter of September 8 an acceptance of the plaintiffs’ repudiation of the contract. We agree. The communications between the parties were clear and understandable and permit of no other interpretation than that ascribed to it by the Special Term (Long Is. R. R. Co. v Northville Inds. Corp., 41 NY2d 455). Order affirmed, with costs. Kane, J. P., Main, Larkin, Mikoll and Herlihy, JJ., concur.